THE facts are: Finley is a native of Baltimore, in Maryland, and had for many years been a merchant in Baltimore. In May, 1861, his political sentiments being on the side of the Confederate States, he left Baltimore and came to Asheville, North Carolina, with no intention of changing his domicile, but with the intention of staying in Asheville until the war was over, and, in the meantime, of collecting or securing debts due him in this State and in Tennessee, Georgia, and South Carolina; he has been, the most of the time, in Asheville, where he boarded at a hotel by the month, and visited other places in the above named States as business required; he is 36 years of age and a single man.
In October, 1863, he was ordered out to do military service as one of the "home guard," by Major J. W. Woodfin, and upon his refusing to serve he was arrested and sued out the writ of habeas corpus.